JOHNSON, Circuit Judge,
concurring in part and dissenting in part:
I concur in all of the majority’s opinion except for part 1, which holds that the individual employees of Oakman Mining Company lack standing to sue the defendants under Section 303 of the Labor Management Relations Act (“LMRA”), 29 U.S.C.A. § 187. Because the majority’s construction of that provision disregards its plain language, I dissent.
Section 303 of the LMRA confers standing to sue on “whoever shall be injured in his business or property” by reason of an “unfair labor practice,” as defined in Section 8(b)(4) of the National Labor Relations Act (“NLRA”), 29 U.S.C.A. § 158(b)(4). The unfair labor practices forbidden by Section 8(b)(4) of the NLRA include threatening, coercing, or restraining any person engaged in commerce with the object of forcing or requiring any person to cease doing business with any other person.
In the instant case the defendants clearly engaged in an unfair labor practice against Oakman Mining Company and Prater Equipment Company. The defendants, who were not employees of Oakman or Prater, committed acts of violence and destruction against the employees of those companies with the object of forcing the companies to stop doing business during a nationwide coal strike.
Given the fact that the defendants’ activities constituted an unfair labor practice against Oakman and Prater, Section 303 grants standing to whoever was injured by reason of those activities. The plain language of the statute does not confine standing to the companies who were the targets of the unfair practice. Obviously, the persons who are most likely to suffer the consequences of unfair labor practices against a company are not only the owners of the company but also the employees. If Congress had intended not to confer standing upon the employees, it surely would have said so. Wells v. International Union of Operating Engineers, AFL-CIO, Local 181, 303 F.2d 73, 75 (6th Cir.1962).
The majority misreads the case of W.J. Milner & Co. of Florida v. International Brotherhood of Electrical Workers, Local 349, 476 F.2d 8 (5th Cir.1973), to support .the proposition that “whoever” does not mean “whoever.” In Milner, the plaintiff had the exclusive right in South Florida to sell building wire products manufactured by Southwire Company. The defendant unions exerted unlawful secondary pressure against electrical contractors in South Florida seeking to induce them not to use Southwire’s products. Milner sued to recover lost commissions. Finding that this consequence was “reasonably foreseeable by the unions,” and that Milner was in the direct “line of fire” of the union’s illegal activities, the former Fifth Circuit held that Milner had standing to sue under Section 303. Id. at 12.
While holding that Milner had standing, the Fifth Circuit cautioned in dictum that Section 303 did not confer standing upon every person who was neither a primary nor a neutral employer and who suffered remote damage as the result of secondary boycott activity. In concluding that Milner requires the rejection of the Sixth Circuit’s opinion in Wells, supra, the majority relies solely upon this dictum in Milner and upon language in Judge Godbold’s special concurrence in that case.
Even assuming arguendo that Milner holds that Section 303, contrary to its plain language, does not confer standing on “whoever” is injured by reason of an unfair labor practice, Milner certainly requires us to confer standing upon the individual employees in this case. There is no doubt that the employees in the present case, to an even greater extent than the commissioned sales agent in Milner, were directly in the “line of fire” of the union’s activities. The damages which the employees in this case suffered were not merely “reasonably foreseeable” — the damages were directly and intentionally inflicted by the unions. The unions sought to force Oakman and Prater to shut down through *1214threats of violent attacks against the employees of those companies, and through the destruction of the employees’ property. The damage suffered by the employees was “the substantial equivalent of the result which would have been produced if [they, and not Oakman and Prater,] had been the primary object of the union’s secondary activity.” Milner, supra, 476 F.2d at 12.
The majority opinion attempts to distinguish Milner from the instant case by noting that “[t]he test enunciated in Milner was applied to a business entity, not to an employee.” Ante at 1206. The Fifth Circuit’s conclusion in Milner had nothing to do with the issue of whether Milner was a business entity or not. On the contrary, the court stated that the issue before it was the right to sue under Section 303 of parties who were neither neutral nor primary employers. Milner, supra, at 10.
The majority’s reliance on the case of Seeley v. Brotherhood of Painters, Decorators, and Paper Hangers of America, 308 F.2d 52 (5th Cir.1962), is misplaced. That case involved the issue of whether a union’s interference in the relationship between an employer and an employee was an unfair labor practice, within the meaning of Section 8(b)(4) of the NLRA. The court held that the definition of “unfair labor practice” in that statute did not contemplate a situation where a union forced an employer to “cease doing business” with its employee. Id. at 60-61. Seeley is completely inapposite in the instant case, for here there is no question that the unions’ violent and destructive activities constituted an unfair labor practice against Oakman and Prater, and the only question is whether the severely injured and damaged employees of those companies have standing to sue.
In my judgment, Section 303 confers standing on the individual plaintiffs in this case to recover damages from the defendants under federal law. The majority misconstrues Section 303 to in effect immunize the unions from the bulk of liability under federal labor law for the damages which they intended to cause and did in fact cause through their illegal activities. This could not have been the intent of Congress in enacting a broad standing provision to permit recovery by the victims of unfair labor practices. Accordingly, I dissent.